DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4, 5, 11-14, 19, 20, and 26-29 directed to mutually exclusive species non-elected without traverse.  Accordingly, claims 4, 5, 11-14, 19, 20, and 26-29 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 6-10, 15-17, 21-25, and 30-32, and 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Ensign which teaches a suppository insertion device comprising a plunger and barrel. Ensign fails to contemplate corresponding features between the barrel and plunger which prevent reuse after the device has been actuated. Such means are known from standard syringes, however, the claims require the device to be disabled after a one-time use and the suppository device of Ensign is configured to allow for said suppository to be inserted from the distal end. It is not known to form the claimed features of a plurality of fins extending from an inner surface of the barrel which engage with corresponding features on the plunger rod to irreversibly disable the device after insertion. Because the prior art fails to contemplate such features for a solid medicament insertion device comprising an open distal end the claims are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783